DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant argued and presented evidence, see page 11 and 12 of Applicant response, that Figure 9 should be one Species of the Circular Receiving Aperture Species. The argument and evidence is valid and accepted by the Examiner. Figure 9 is hereby listed as Circular Receiving Aperture Species VII to the previous Requirement for Restriction/Election.
Applicant’s election without traverse of Invention Group IV, Visual Indicator Species III and Circular Receiving Aperture Species VII in the reply filed on October 28, 2021 is acknowledged.
Claims 1-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light ring is configured to emit the at least two different visual indications over at least 180 degrees  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that the light ring is configured to emit the at least two different visual indications over at least 180 degrees of the circumference of the flowable medium dispenser as recited in claim 39.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 31, line 3, the recitation “a flowable medium dispenser” appears to be a double inclusion of the “flowable medium dispenser” recited in line 1.

Claim 38 recites “wherein the third visual indication is different from…the third visual indication.” It is unclear how the same visual indication would different from itself. For the purpose of examination, the “third visual indication” in line 1 is interpreted as the --fourth visual indication.--
In claim 42, line 3, the recitation “a first end of the housing” appears to be a double inclusion of the “first end” recited in line 2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (WO 2017/178931. Meyer hereafter).

providing a power source (page 11, lines 13-21), to a flowable medium dispenser that includes a visual indicator (340); and 
dispensing a flowable medium (liquid 19 and aerosol of the tobacco substrate), wherein the visual indicator is a light ring (page 9, lines 29-31 and Figure 8) that is configured to (capable of) extend along a (top round and two concave sides) circumference of the flowable medium dispenser and is configured to (capable of) emit at least two different visual indications (ON and OFF).
With respect to claim 32, Meyer discloses wherein the dispenser further includes a diffusion element (aerosol-generating substrate (302) includes a vessel, a receptacle, and an electrical heating element), wherein the diffusion element is configured to (capable of) be powered by the power source, and wherein the light ring is configured to emit a first visual indication (turn ON) when the diffusion element is powered (page 9, lines 29-31).
With respect to claim 33, Meyer discloses wherein the dispenser further includes a diffusion element (aerosol-generating substrate (302) includes a vessel, a receptacle, and an electrical heating element), wherein the diffusion element is configured to (capable of) be powered by the power source, and wherein the light ring is configured to emit a second visual indication (turn OFF) when the diffusion element is not powered (page 9, lines 29-31).
With respect to claim 34, Meyer discloses wherein the first visual indication (ON) is different from the second visual indication (OFF).

With respect to claim 40, Meyer discloses wherein the light ring comprises an annular hollow body (Fig. 7) having LED lights disposed therein and defining a first axis (center axis of the opening).
With respect to claim 41, Meyer discloses wherein the LED lights occupy at least 90 degrees of the annular body about the first axis (Figs. 7 and 8).
With respect to claim 42, Meyer discloses wherein the flowable medium dispenser comprises a housing (vessel 17) that defines a circular opening (opening for cartridge 20. Fig. 7) at a first (upper) end thereof, and wherein the light ring is configured to (capable of) couple to a first end of the housing around the circular opening.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer.
With respect to claim 35, Meyer discloses the method further comprising providing a sleep state interval (the interval when second cartridge is heated at different time from the first cartridge. Page 6, lines 12-17). 
Meyer fails to disclose wherein the light ring is configured to emit a third visual indication during the sleep state interval.
However, Meyer teaches activating a visual indication to indicate the status of the dispenser (page 9, lines 29-31 and Page 6 line 26 to Page 7 line 4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a third visual indication in order to indicate the sleep state interval (before second cartridge is heated at different time from the first cartridge).

With respect to claim 37, Meyer’s dispenser modified by a third visual indication, Meyer further discloses the method further comprising detecting a low fill status of the flowable medium, wherein the light ring is configured to provide a fourth visual indication when the low fill status is detected (Page 6 line 26 to Page 7 line 4 and lines 23-29).
With respect to claim 38, Meyer’s dispenser modified by a third visual indication, Meyer further discloses wherein the fourth visual indication is different from the first visual indication, the second visual indication, and the third visual indication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a lighted dispenser: Gordon et al. and Goreham et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             	November 4, 2021